Citation Nr: 0824245	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as residuals of pneumonia and restricted 
lung capacity.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from May 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

Although the veteran requested a hearing before a Veterans 
Law Judge in this appeal, he withdrew his request for such a 
hearing in August 2007.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a respiratory disorder.


CONCLUSION OF LAW

The veteran does not have respiratory disability that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating action from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in October 2003, November 2003, and 
September 2004 correspondences, except as to notice of the 
information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned in the 
event his claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran did receive 
notice of those latter two elements in a March 2006 
correspondence, followed by readjudication of his claims in 
the August 2006 statement of the case.  There consequently is 
no prejudice to the veteran with respect to the content or 
timing of notice in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran's service medical records are missing and 
presumed destroyed by the 1973 fire at the National Personnel 
Records Center (NPRC).  He alleges that the missing records 
would include the report of a prolonged period of 
hospitalization for pneumonia at Camp Drew in Japan somewhere 
between July and December of 1952.  

The NPRC has confirmed that no service medical records are 
available for the veteran because of the 1973 fire at that 
facility.  The record shows that the RO informed the veteran 
of the NPRC's response, and provided him with the appropriate 
forms to allow for the researching of alternative sources of 
service records.  In September 2004, the RO specifically 
advised him of the alternative evidence he could submit in 
lieu of service records to establish the presence of 
disability in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370 (2006).  

The record shows that the veteran initially provided 
information to the RO indicating that he was hospitalized at 
the Camp Drew facility between October and December of 1952.  
Based on this information, the RO undertook to obtain 
alternative sources of service records for the veteran.  This 
search resulted only in Morning Reports showing that the 
veteran was assigned temporary duty to the 1st Commonwealth 
Division at various points between October and December of 
1952  (consistent with his contention that he was assigned to 
a British artillery unit during that time), and that he was 
assigned to a specialist school at one point in November and 
December of 1952.

In July 2005, the veteran clarified that he was hospitalized 
from July to August of 1952.  The RO did not submit another 
request for Morning and Sick Reports based on this 
information.

In the remand portion of this action, the Board is requesting 
that the RO attempt to obtain additional Morning and Sick 
Reports based on the new dates provided by the veteran for 
his period of hospitalization (during which he purportedly 
was treated for hearing loss).  The Board is also requesting 
that the RO contact the Camp Drew facility directly (assuming 
that it still exists).  The Board finds that the veteran's 
claim for service connection for a respiratory disorder may 
nevertheless be adjudicated on the merits at the present time 
without waiting for the results of the additional 
development.  As will be explained in further detail below, 
there is no competent and credible evidence that the veteran 
has a respiratory disorder of any type.  The existence of a 
current disability is, however, an essential element in 
establishing service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The veteran was requested to identify 
sources of postservice medical evidence pertinent to 
substantiating his claim.  He responded, and VA is in 
possession of records from the provider he identified; those 
records are silent for any suggestion of a respiratory 
disorder.  The Board also finds the veteran's own account of 
his symptoms to lack credibility.

Given that the competent and credible evidence shows that the 
veteran does not have a respiratory disorder, his claim fails 
on that basis alone.  Consequently, any service medical 
records or alternative records for that period would not 
affect the disposition of this claim.  The veteran will not 
be prejudiced by the Board proceeding to adjudicate his 
respiratory disorder claim at this time.

The veteran has not been afforded a VA examination in 
connection with this claim.  Given, however, the absence of a 
current disability, or credible evidence of recurring 
symptoms of disability, the Board finds that a VA examination 
or opinion is not warranted in this case.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The veteran's service medical records are missing and 
presumed destroyed.  Available Morning Reports for the 
veteran show that at various points in October and December 
of 1952, he was assigned temporary duty with the 1st 
Commonwealth Division.  In November and December of 1952, he 
was assigned temporary duty with a specialist school.  The 
Morning Reports do not refer to any period of hospitalization 
for the veteran.

Private medical records for February 2001 to April 2005 are 
silent for any reference to respiratory complaints, finding 
or diagnosis.  The records show that the veteran consistently 
and repeatedly denied any shortness of breath and presented 
with no lung abnormalities when examined.  He was treated for 
sinusitis in 2001 and for an upper respiratory infection in 
2003; on both occasions he denied shortness of breath and 
exhibited clear lung bases. 

In his statements, the veteran contends that he was 
hospitalized in service for pneumonia, and now has residuals 
of pneumonia as well as restricted lung capacity.

As already noted, there are no service medical records for 
the veteran.  Even assuming, however, that he was treated for 
pneumonia in service as claimed, there is no competent and 
credible evidence that the veteran now has a respiratory 
disorder, or even that he has ever had such a disorder since 
service.  The veteran has identified only one source of 
relevant post-service treatment in this case, and records 
from that source are not only silent for any finding or 
diagnosis of respiratory disability, they show that he 
consistently and persistently denied any respiratory 
complaints.  Those records also show that physical 
examination of the lungs was consistently normal.

In this case, the only postservice evidence of respiratory 
disability consists of the statements of the veteran himself.  
In the Board's opinion, however, a condition such as a 
respiratory disorder is not of the type susceptible to lay 
diagnosis.  See generally, Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board).  Moreover, even it were, the 
Board finds the veteran's account of his symptoms to be 
inconsistent with the medical evidence of record, and to 
therefore lack credibility.  The Board again notes that the 
veteran denied any respiratory complaints when treated by his 
primary care physician, and he has not identified any source 
of treatment which would corroborate his account of 
respiratory symptoms.  The Board finds his statements to his 
treating physician to be of greater probative value than his 
statements to VA in support of his claim. 

In short, there is no competent and credible post-service 
evidence of a respiratory disability.  In the absence of such 
evidence of the existence of a respiratory disorder, the 
claim must be denied.


ORDER

Entitlement to service connection for respiratory disability, 
claimed as residuals of pneumonia and restricted lung 
capacity is denied.


REMAND

The veteran contends that he has hearing loss and tinnitus 
resulting from artillery fire during service.  On file is the 
report of a May 2005 private audiogram which appears to show 
a level of decreased auditory acuity consistent with hearing 
loss as defined in 38 C.F.R. § 3.385.  At that examination, 
the veteran also reported that he experienced ringing in his 
ears.

As already noted, the veteran's service medical records are 
missing.  Given that the RO has not attempted to obtain any 
Morning or Sick Reports for the veteran covering the period 
from July 1952 to September 1952, or to contact the Camp Drew 
facility directly (assuming it still exists), the Board finds 
that additional efforts to obtain service medical records for 
the veteran are required.

The Board is also of the opinion, in light of the evidence 
suggesting current hearing loss and tinnitus disorders, that 
a VA examination would be helpful in the adjudication of 
those claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the NPRC or any other 
appropriate agency and request that 
agency to provide any Morning and Sick 
Reports for the veteran for the period 
from July 1952 to September 1952.  All 
records and responses received should be 
associated with the claims file.

2.  Contact the appropriate service 
department to determine if the Camp Drew 
medical facility in Japan still exists.  
If the RO determines that the facility 
does still exist, the RO should contact 
the Camp Drew medical facility directly, 
and request that the facility provide any 
medical records for the veteran for the 
period from July 1952 to December 1952.

3.  Thereafter, arrange for the veteran 
to undergo a VA audiology examination to 
determine the nature, extent and etiology 
of the veteran's bilateral hearing loss; 
and the nature, extent and etiology of 
his tinnitus.  All indicated studies 
should be conducted.  With respect to any 
hearing loss identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's hearing loss is 
etiologically related to service or was 
present within one year of his discharge 
therefrom.  With respect to any tinnitus 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the tinnitus is etiologically 
related to service.  The veteran's claims 
file must be made available to the 
examiner for review and the report should 
indicate that such review has occurred.  

4.  Following the above actions, prepare 
a new rating decision and readjudicate 
the issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full then issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


